        Case 1-19-40820-cec             Doc 189       Filed 11/12/19         Entered 11/12/19 12:16:36




ARCHER & GREINER, P.C.                                                       Hearing Date: November 13, 2019
630 Third Avenue                                                             Hearing Time: 2:30 p.m.
New York, New York 10017
Tel: (212) 682-4940
Allen G. Kadish
Harrison H.D. Breakstone
Email: akadish@archerlaw.com
        hbreakstone@archerlaw.com

Counsel for Northeast Brooklyn Partnership,
Debtor and Debtor-in-Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x

In re:                                                                      Chapter 11

PARK MONROE HOUSING DEVELOPMENT                                             Case No. 1-19-40820 (CEC)
  FUND CORPORATION, et al.,                                                 (Jointly Administered)

                 Debtors.

----------------------------------------------------------x

                        DECLARATION OF JEFFREY E. DUNSTON
                     IN SUPPORT OF CONFIRMATION OF AMENDED
               CHAPTER 11 PLAN OF NORTHEAST BROOKLYN PARTNERSHIP

          JEFFREY E. DUNSTON declares as follows:

          1.       I am over 21 years of age and fully competent to make this declaration. Unless

otherwise stated, I have personal knowledge of the facts set forth in this affidavit. I make this

declaration under penalty of perjury consistent with 28 U.S.C. 1746.

          2.       I am an authorized representative of Northeast Brooklyn Partnership (the

“Debtor” or “NBP”), a New York corporation.

          3.       I am acting herein on behalf of the Debtor, and I submit this declaration in further

support of the confirmation of the Debtor’s Amended Chapter 11 Plan dated October 28, 2019

(the “Plan”) [Docket No. 177]. 1


1
    Capitalized terms not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.
     Case 1-19-40820-cec         Doc 189    Filed 11/12/19      Entered 11/12/19 12:16:36




       4.      As an authorized representative, I am familiar with the business, operations and

assets of the Debtor. My duties include supervision of daily operations and business affairs of

the Debtor.

       5.      I am also familiar with, and participated in, the negotiations leading to, and the

terms and conditions of, the Plan, the Debtor's Amended Disclosure Statement in Support of

Chapter 11 Plan, dated October 28, 2019 [Docket No. 176] (the "Disclosure Statement"), and

the documents related thereto. More specifically, I was directly responsible for supervising the

preparation of the Disclosure Statement and Plan. I am responsible for negotiation of the Sale

Contract. I have conferred with the Debtor’s bankruptcy counsel to prepare this declaration.

       6.      The Debtor believes that the terms of the Plan are fair to all Creditors and that the

Plan is in full compliance with the relevant requirements of the Bankruptcy Code.

       7.      The Debtor has arranged for the Sale of its Buildings under a chapter 11 plan.

Under the Plan, the Debtor will generate the Implementation Funds from the Sale proceeds, in

order to provide a return to all Creditors as set forth below. The Sale is designed to yield

proceeds sufficient to fund all Allowed Administrative, Priority and Secured Claims in full, and

allow for a return on Allowed Unsecured Claims, subject to certain limitations described in the

Disclosure Statement and Plan.

       8.      The Debtor believes that the Plan is feasible and not reasonably likely to be

followed by resort to further reorganization or liquidation under the supervision of the

Bankruptcy Court. After the sale of its Buildings which are its key assets, the Debtor is expected

to have no further material operations.

       9.      The Debtor has, with the real estate advisory services of CPEX Real Estate,

located the Purchaser. The Property was marketed as part of a larger sale negotiation pre-




                                                 2
     Case 1-19-40820-cec          Doc 189     Filed 11/12/19    Entered 11/12/19 12:16:36




petition.     The larger sale negotiation included a multiple step offer process and extended

diligence period in order to locate a buyer with the necessary requirements to consummate the

larger sale. It is highly unlikely that any higher and better offers would be received if marketed

further in bankruptcy. The Property is restricted as subsidized housing and therefore the market,

and the City of New York, impose certain limitations. The City of New York has indicated

support of the Sale to this Purchaser.

        10.      The Debtor and the Purchaser have agreed upon a Purchase Price that will provide

the Implementation Funds. The Purchase Price is $4,300,000.00. The contemplated transaction

is for an “as is” “where is” sale, free and clear of all liens, claims and encumbrances, with no

financing or any other contingencies. Upon consideration of all the terms of the proposed Sale,

an outside closing date (and Effective Date) of December 11, 2019 has been projected.

        11.      In addition, after protracted negotiations, certain represented tenants herein have

reached accord with the Purchaser on, among other things, assumption and assignment of tenant

leases, and cure and adequate assurance of future performance therewith.

        12.      I believe the Debtor will be able to meet its obligations set forth under the Plan.

In particular based on the projections, assuming a closing date (and Effective Date) of December

11, 2019, the Debtor will have sufficient Implementation Funds to make the transfers as set forth

under the Plan. The expected uses of the Implementation Funds are set forth on Exhibit A.

Under the Plan, after payment in full of senior claims, all Allowed Unsecured Creditors will,

based on certain assumptions, be issued an estimated Cash distribution of approximately 30 cents

on the dollar, which includes certain Claims of affiliates of the Debtor. No return to Creditors on

account of their Allowed Claims would be assured in a liquidation such as a foreclosure. I refer

the Court to Northeast Brooklyn Partnership’s Memorandum of Law in Support of Approval of




                                                  3
     Case 1-19-40820-cec          Doc 189    Filed 11/12/19    Entered 11/12/19 12:16:36




Amended Disclosure Statement and Confirmation of Amended Chapter 11 Plan, filed herewith.

As set forth therein, I believe all legal requirements are met to confirm the Plan, including as

follows.

           i.       Section 1129(a)(1)—Compliance with the Bankruptcy Code

       13.        I have conferenced with our chapter 11 counsel with respect to the Disclosure

Statement, Plan and this declaration. The Plan complies with all applicable provisions of the

Bankruptcy Code as required by section 1129(a)(1) of the Bankruptcy Code, including sections

1122, 1123, 1124, 1125, 1126, 1128 and 1129 of the Bankruptcy Code and Bankruptcy Rules

3017, 3018 and 3019.

           ii.      Section 1129(a)(2)—Debtor’s Compliance with the Bankruptcy Code

       14.        The Debtor has participated in good faith and in compliance with the applicable

provisions of the Bankruptcy Code with regard to the distribution of proceeds under the Plan.

The Plan satisfies the requirements of section 1129(a)(2) of the Bankruptcy Code.

           iii.     Section 1129(a)(3)—Good Faith

       15.        The Debtor has proposed the Plan in good faith and not by any means forbidden

by law, thereby satisfying section 1129(a)(3) of the Bankruptcy Code. The Plan was proposed

with the legitimate and honest purpose of maximizing value for the benefit of the Debtor and the

Debtor’s Creditors.

           iv.      Section 1129(a)(4)—Administrative Payments

       16.        The Plan satisfies section 1129(a)(4) of the Bankruptcy Code. Article 3 of the

Plan provides adequate procedures for the payment of Allowed Administrative Expense Claims

and Allowed Professional Fee Claims. The Debtor will pay all Administrative Expense Claims

and Allowed Professional Fee Claims in full whether upon the Effective Date, or if not Allowed




                                                 4
     Case 1-19-40820-cec          Doc 189     Filed 11/12/19    Entered 11/12/19 12:16:36




as of the Effective Date, then the funds will be held and paid upon subsequent Court order as set

forth in the Plan.

          v.         Section 1129(a)(7)—Debtor’s Compliance with the Bankruptcy Code

        17.       The Debtor projects that each Claimant will receive under the Plan, on account of

its Claim, property of a value, as of the Effective Date, that is not less than the amount that it

would receive if the Debtor were liquidated on the Effective Date under chapter 7 of the

Bankruptcy Code. Thus, the Plan satisfies the “best interests” test of section 1129(a)(7) of the

Bankruptcy Code.

          vi.        Section 1129(a)(8)—Voting

        18.       Since Claimants in Class 4 are Impaired under the Plan, pursuant to section

1126(f) of the Bankruptcy Code, Claimants in Class 4 were entitled to vote on the Plan. The

voting deadline is Tuesday, November 12, 2019.

          vii.       Section 1129(a)(9)—Priority Claims

        19.       The Debtor believes that the treatment of Administrative Claims and Priority Tax

Claims under Article IV of the Plan, which requires payment in full, satisfies the requirements

of, and complies in all respects with, section 1129(a)(9) of the Bankruptcy Code.

          viii.      Section 1129(a)(10)—Impaired Class

        20.       Since Claimants in Class 4 are Impaired under the Plan, pursuant to section

1126(f) of the Bankruptcy Code, Claimants in Class 4 were entitled to vote on the Plan. The

voting deadline is Tuesday, November 12, 2019.

          ix.        Section 1129(a)(11)—Feasibility

        21.       The Plan satisfies section 1129(a)(11) of the Bankruptcy Code.       The Debtor

believes all filings and the information contained in the Disclosure Statement and Plan: (a) are




                                                  5
     Case 1-19-40820-cec            Doc 189     Filed 11/12/19    Entered 11/12/19 12:16:36




reasonable and credible; (b) have not been controverted by other evidence; (c) establish that the

Plan is feasible; and (d) establish that the Debtor will have sufficient funds available to meet its

obligations under the Plan.        The Sale Contract was negotiated so as to achieve a feasible

transaction. Accordingly, the Debtor believes that the Plan satisfies section 1129(a)(11) of the

Bankruptcy Code.

            x.        Section 1129(a)(12)—Bankruptcy Fees

       22.          The Debtor believes the requirements of section 1129(a)(12) of the Bankruptcy

Code will be satisfied. The Plan provides that the Debtor will pay in full, in Cash, any fees due

and owing to the U.S. Trustee on the Effective Date. Fees payable to the U.S. Trustee accruing

after the Effective Date and any applicable interest will be paid until entry of a final decree or

until the case otherwise is closed.

            xi.       Section 1129(a)(16)—Nonbankruptcy Law

       23.          The Plan provides for the Sale of the Buildings in accordance with all applicable

provisions of nonbankruptcy law that govern the transfer of property and therefore satisfies

section 1129(a)(16).

            xii.      Other Inapplicable Subsections Under Section 1129

       24.          Sections 1129(a)(5), (6), (13), (14) and (15) are inapplicable to confirmation of

the Plan.

            xiii.     Section 1129(c)–One Plan

       25.          The Debtor seeks confirmation only of the Plan, satisfying section 1129(c) of the

Bankruptcy Code. The Debtor does not request confirmation of any other plan with respect to the

Debtor, including any plan previously filed by the Debtor in this Case.




                                                    6
      Case 1-19-40820-cec             Doc 189     Filed 11/12/19     Entered 11/12/19 12:16:36




              xiv.     Section 1129(d)—Avoidance of Taxes

        26.          The principal purpose of the Plan is not the avoidance of taxes.

        27.          Therefore, I believe that the terms of the Plan are fair to all Creditors, in full

compliance with the requirements of the Bankruptcy Code, and consistent with the mission and

purpose of the Debtor. Therefore, I respectfully request that the Court confirm the Plan.

        I declare under penalty of perjury that the foregoing is true and correct.

Dated: New York, New York
       November 11, 2019
                                                           Jeffrey E. Dunston




217583891v2




                                                      7
